i:-.1 „...<0
                                                           Cat.),RT OF A PpEILSIIV.,I
                                                           ',Vat OF WASHINGTON

                                                           20I8JUL 23 AM 8:37




  IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

In the Matter of the Marriage of          )       No. 76773-9-1
                                          )
KSENIIA GOLUBEVA,                         )
                                          )
                     Respondent,          )
                                          )
       and                                )
                                          )      UNPUBLISHED OPINION
EVGENY PISTRAK,                           )
                                          )      FILED: July 23, 2018
                     Appellant.           )
                                          )

       VERELLEN, J. —After the court dissolved Kseniia Golubeva and Evgeny
Pistrak's marriage and awarded Golubeva a money judgment, Golubeva obtained

a writ of garnishment on Pistrak's credit union. Pistrak filed a statutory exemption

claim for $500 in bank accounts. To support his exemption claim, Pistrak relied on

his credit union's inaccurate answer to the writ of garnishment and an incomplete

filtered transaction printout showing garnishment withdrawals for each account,

but omitting a $500 withdrawal made by Pistrak after Golubeva served the writ of

garnishment on the credit union but before the date of the filtered transactions list.

Because Pistrak did not file affirmative evidence explaining the inaccurate and

incomplete information he supplied, or otherwise supporting his exemption claim,
No. 76773-9-1/2



he failed to satisfy his burden under RCW 6.27.160(2) of proving his claimed

exemption.

        Pistrak challenges the trial court's award of attorney fees for his failure to

assert his exemption claim in good faith. Specifically, Pistrak disputes the award

of fees for time Golubeva's attorney spent responding to his motion for

reconsideration. Although Pistrak was successful in obtaining reconsideration

because he did not have an interpreter at his first hearing, the trial court rejected

all of the other grounds he asserted on reconsideration, most of which focused on

the merits of his exemption claim. The trial court had the discretion to determine

that the briefing on reconsideration related to the exemption claim was properly

within the scope of an award of fees for lack of good faith in asserting the claim.

        Therefore, we affirm.

                                         FACTS

        On November 18, 2016, the trial court dissolved Pistrak and Golubeva's

marriage and awarded Golubeva a $28,000 money judgment. On January 17,

2017, Golubeva obtained a writ of garnishment on Pistrak's credit union, First

Technology Federal Credit Union (First Tech). On the same day, Golubeva

served the writ on First Tech. Pistrak received notice of the writ on January 21,

2017.

        On January 23, 2017, Pistrak withdrew $500 from the accounts identified in

the writ. On January 24, 2017, First Tech filed an answer to the writ of

garnishment, stating they had $265.98 in deposit accounts for Pistrak on the date




                                            2
No. 76773-9-1/3



the court issued the writ. On January 24, 2017, First Tech remitted $265.98 to

Golubeva.

      On January 27, 2017, Pistrak filed an exemption claim under

RCW 6.15.010 for $500 in bank accounts. To support the exemption claim,

Pistrak submitted First Tech's January 24, 2017 answer to the writ of garnishment.

He also submitted a transaction statement printout filtered by the keyword

"golubeva." The statement purports to show that on January 24, 2017, a total of

$265.98 was garnished from six accounts. Prior to a hearing on Pistrak's claimed

exemption, Pistrak scheduled an interpreter, but the interpreter did not appear at

the hearing.

       In February, First Tech discovered Pistrak's $500 withdrawal. On March 8,

2017, First Tech filed an amended answer to the writ of garnishment, stating they

had $765.98 in deposit accounts for Pistrak on the date the court issued the writ.

As a result, First Tech remitted an additional $500 of their own money to

Golubeva.

       Following the hearing on February 9, 2017, the court denied Pistrak's

exemption claim and awarded $652.50 in attorney fees to Golubeva. Pistrak filed

a motion for reconsideration, raising multiple issues. The court granted the motion

for reconsideration solely because an interpreter was not present at the first

hearing.




                                         3
No. 76773-9-1/4



       After the new hearing on April 19, 2017, the court again rejected Pistrak's

claimed exemption and confirmed the previous award of attorney fees to Golubeva

along with $1,002 in additional fees related to the motion for reconsideration.

       Pistrak appeals.

                                       ANALYSIS

I. Personal Property Exemption

       Pistrak contends the trial court misinterpreted the personal exemption

statute when it denied his requested exemption.

       We review construction of a statute de novo.1 This court's "primary duty in

interpreting any statute is to discern and implement the intent of the legislature."2

When the plain language of a statute is unambiguous, the court will not construe

the statute otherwise.3 "If the statute is still 'susceptible to more than one

reasonable interpretation, then a court may resort to statutory construction,

legislative history, and relevant case law for assistance in discerning legislative

intent."4 "Exemption statutes should be liberally construed to give effect to their

intent and purpose."5




       1   Anthis v. Copland, 173 Wash. 2d 752, 755, 270 P.3d 574 (2012).
       2 State   v. J.P., 149 Wash. 2d 444, 450,69 P.3d 318 (2003).
       3 Anthis, 173 Wash. 2d    at 756 (citing id.).
       4   Id. (quoting Christensen v. Ellsworth, 162 Wash. 2d 365, 373, 173 P.3d 228
(2007)).
       5   Id. (citing In re Elliot, 74 Wash. 2d 600, 620, 446 P.2d 347 (1968)).




                                             4
No. 76773-9-1/5



      RCW 6.15.010 provides:

            (1)...[T]he following personal property is exempt from
      execution, attachment, and garnishment:


             (c) To each individual. . . .


             (ii) Other personal property. . . not to exceed three thousand
      dollars in value, of which not more than one thousand five hundred
      dollars in value may consist of cash, and of which not more than ...

            . . .[f]or debts owed to state agencies, two hundred dollars in
      value may consist of bank accounts, savings and loan accounts,
      stocks, bonds, or other securities. . . .

             .. . For all other debts, five hundred dollars in value may
      consist of bank accounts, savings and loan accounts, stocks, bonds,
      or other securities.[6]

      And under RCW 6.27.160(2), "[t]he defendant bears the burden of proving

any claimed exemption, including the obligation to provide sufficient

documentation to identify the source and amount of any claimed exempt funds."

      To support his January 27, 2017 claim of a 1500 exemption for all other

debts,"7 Pistrak submitted a transaction printout filtered by the keyword "golubeva,"

reflecting that on January 24, 2017, a total of $265.98 was garnished and


      6  RCW 6.15.010(1)(c)(ii)(A)(II)(emphasis added).
       7 Clerk's Papers(CP)at 151. The exemption claim form contained the
following language:"CAUTION: If the plaintiff objects to your claim, you will have
to go to court and give proof of your claim. For example, if you claim that a bank
account is exempt, you may have to show the judge your bank statements and
papers that show the source of the money you deposited in the bank. Your claim
may be granted more quickly if you attach copies of such proof to your claim."
CP at 152.



                                             5
No. 76773-9-1/6



withdrawn from six accounts. But the filtered statement did not include or explain

his $500 withdrawal on January 23, 2017. He also filed First Tech's inaccurate

answer to the writ of garnishment from January 24, 2017.

      Following a hearing, the court denied Pistrak's exemption claim. The court

granted Pistrak's motion for reconsideration solely because an interpreter was not

present at the hearing. After the hew hearing, the court again rejected Pistrak's

claimed exemption because "he failed to satisfy his burden of proving the basis of

the claimed exemption."8

      The court concluded,"Mr. Pistrak has the burden of showing that he does

not have more than $500 in other accounts."9 Pistrak argues he met his burden

because "First Tech Credit Union identified that amount garnished was $265.98"

and he "submitted a printout of garnishment transactions indicating the resulting

balance of $0.00."19

      Pistrak is asking for the benefit of an inference that the information

contained in First Tech's inaccurate answer and the incomplete filtered transaction

printout compels the conclusion that he was entitled to the exemption. RCW

6.15.010 provides certain categories of personal property that may be exempt

from garnishment, including $500 in bank accounts.11 But to satisfy his burden



          CP at 115.
      9   Report of Proceedings(RP)(Apr. 19, 2017) at 48.
       19 Appellant's Br. at 17.
       11   Anthis, 173 Wash. 2d at 763-64.



                                           6
No. 76773-9-1/7



under RCW 6.27.160(2) of "proving any claimed exemption," Pistrak must provide

affirmative evidence supporting the asserted exemption.

       Proof of the $500 personal exemption as to bank accounts might include

evidence of the amount in such accounts when the writ of garnishment was

served, as well as any deposits or withdrawals after the date of service of the writ.

And depending on the circumstances, the debtor may also need to establish

whether the debtor has previously benefited from the claimed personal exemption.

       The limited information provided by Pistrak does not show the balance of

any of the accounts on January 17, 2017, the date Golubeva served the writ of

garnishment on the credit union.12 And Pistrak cannot satisfy his burden by relying

solely on inaccurate or incomplete documents. First Tech's initial answer to the

writ of garnishment misstated the amount in Pistrak's accounts on the date

Golubeva served the writ on First Tech. And the filtered transaction printout listing

the amount garnished from his accounts on January 24, 2017 omitted Pistrak's

January 23, 2017 withdrawal of $500. Pistrak provided no other information

explaining or clarifying this inaccurate and incomplete information. Pistrak also

failed to address whether he had previously exercised the claimed exemption.

       In this unusual factual setting, Pistrak did not provide adequate evidence to

support his exemption claim. The trial court did not err when it found Pistrak failed

to satisfy his burden of proof.


           writ was effective as of the date of service on the credit union.
       12 The
RCW 6.27.120.



                                          7
No. 76773-9-1/8



       Golubeva argues this court may alternatively deny Pistrak's claimed

exemption because he is not a resident of Washington. RCW 6.15.050(6)

provides,"Nothing in this chapter shall be construed to exempt personal property

of a nonresident of this state."

       Golubeva first raised the residency issue in her response to Pistrak's

motion for reconsideration. But her response stated only that residency was "[a]n

additional factor that should be explored in the event of reconsideration."13 At the

following hearing, neither the parties nor the court addressed residency. For the

first time on appeal, Pistrak argues he holds dual residency. Because neither

Pistrak nor Golubeva fully presented this issue to the trial court, we do not

consider this issue.14

Ill. Attorney Fees

       Pistrak argues the trial court abused its discretion when it awarded attorney

fees to Golubeva.

       We apply a two-part standard of review to a trial court's award or denial of

attorney fees: "(1) we review de novo whether there is a legal basis for awarding

attorney fees by statute, under contract, or in equity and (2) we review a

discretionary decision to award or deny attorney fees and the reasonableness of




       13 CP   at 78.
        14 See RAP 2.5(a); State v. McFarland, 127 Wash. 2d 322, 332-33, 899 P.2d
1251 (1995)("As a general rule, appellate courts will not consider issues raised for
the first time on appeal.").



                                          8
No. 76773-9-1/9



any attorney fee award for an abuse of discretion."15 "A trial court abuses its

discretion if its decision is manifestly unreasonable or based on untenable grounds

or untenable reasons."16

       First, Pistrak claims the court abused its discretion when it awarded

$652.50 in attorney fees after the first hearing.

       RCW 6.27.160(2) provides, "After a hearing on an objection to an

exemption claim, the court shall award costs to the prevailing party and may also

award an attorney's fee to the prevailing party if the court concludes that the

exemption claim or the objection to the claim was not made in good faith."17

       At the first hearing, the court found Pistrak did not claim the exemption in

good faith. Pistrak did not assign error to this finding,15 and he did not raise this

issue until his reply brief.19 We decline to review this issue.

       Second, Pistrak contends the trial court abused its discretion when it

awarded an additional $1,002 in attorney fees after the second hearing.


       15 Gander v. Yeaqer, 167 Wash. App. 638, 647, 282 P.3d 1100 (2012).
       16 In re Marriage of Littlefield, 133 Wash. 2d 39, 46-47, 940 P.2d 1362 (1997).

           exemption claim form contained the following language: "IF THE
       17 The
JUDGE DENIES YOUR EXEMPTION CLAIM, YOU WILL HAVE TO PAY THE
PLAINTIFF'S COSTS. IF THE JUDGE DECIDED THAT YOU DID NOT MAKE
THE CLAIM IN GOOD FAITH, HE OR SHE MAY DECIDE THAT YOU MUST PAY
THE PLAINTIFF'S ATTORNEY FEES." CP at 152.
       18 See  RAP 10.3(a)(4); RAP 10.3(g); Unigard Ins. Co. v. Mut. of Enumclaw
Ins. Co., 160 Wash. App. 912, 922, 250 P.3d 121 (2011)("We are not required to
review. . . unassigned errors.").
       19 See Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828
P.2d 549(1992)("An issue raised and argued for the first time in a reply brief is
too late to warrant consideration.").



                                           9
No. 76773-9-1/10



       At the second hearing, the court again found Pistrak did not claim the

exemption in good faith. The court affirmed the earlier award and added fees for

Golubeva's response to the motion for reconsideration.

       In his fee declaration, Golubeva's attorney sought fees for "[d]rafting

opposition to motion for reconsideration," "prepar[ing] proposed order and

declaration re: fees," and "preparing for and attending the hearing."20 Her attorney

sought a discounted rate of $150 an hour for nearly seven hours of work.

       Pistrak argues the additional fees related to the motion for reconsideration

are inappropriate since Golubeva did not prevail on the motion. Pistrak also

argues the award of additional fees "has the effect of requiring [him]to pay for the

interpreter because the court required no new briefings and the lack of interpreter

was the single reason the court granted a new trial."21

       When the court granted reconsideration, the court indicated it "[did] not

need any additional briefing regarding the underlying merits of the exemption claim

as that issue has been briefed extensively at this point."22 Pistrak's argument

seems to confuse the lack of additional briefing on the merits of exemption claim

with Golubeva's briefing opposing the motion for reconsideration. Pistrak's motion

for reconsideration raised other issues related to the merits of his claim of

exemption, along with the lack of an interpreter. And at the second hearing, the


       20   CP at 80-81.
       21   Reply Br. at 21.
       22   CP at 110.




                                         10
No. 76773-9-1/11



court explained, "[T]he only reason why 1 vacated my prior order was because [of]

the interpreter issue. That related solely to the hearing itself, not any of the

briefing at all, which is more than accounted for in his discounted rates."23 The

trial court had the discretion to determine that the briefing on reconsideration

related to the exemption claim was properly within the scope of an award of fees

for lack of good faith in asserting the exemption.

       The trial court did not abuse its discretion when it awarded attorney fees to

Golubeva for the second hearing.

IV. Fees on Appeal

       Golubeva requests fees on appeal under RCW 6.27.160(2) and RAP 18.1.

       Although RCW 6.27.160(2) provides for an award of attorney fees "[a]fter a

hearing on an objection to an exemption claim" if "the claim was not made in good

faith," Golubeva does not provide any authority that RCW 6.27.160(2) extends to

an award of fees on appeal.

       Golubeva also seeks fees for a frivolous appeal under RAP 18.9.

       The appellate court on its own initiative or on motion of a party may order a

party or counsel who files a frivolous appeal to pay sanctions to the court.24 "An

appeal is frivolous if, considering the whole record, the court is convinced there




       23   RP (Apr. 19, 2017) at 51.
       24   RAP 18.9(a).




                                          11
No. 76773-9-1/12



are no debatable issues on which reasonable minds may differ and it is totally

devoid of merit."25

       Golubeva argues sanctions are appropriate here because Pistrak "did not

disclose records necessary to establishing an exemption" and "[t]he inadequate

record he made at the trial level follows him on appeal and precludes any

reasonable possibility of reversal."26 Although unsuccessful, Pistrak raised some

debatable issues on appea1.27 Moreover, we resolve all doubts as to whether the

appeal is frivolous in favor of the appellant.28

       We deny Golubeva's request for fees on appeal.

       Therefore, we affirm.29




WE CONCUR:


                              y



       25 Matter of Recall of BoIdt, 187 Wash. 2d 542, 556, 386 P.3d 1104 (2017).
       26 Resp't's Br. at 29.

       27   Olsen Media v. Energy Sciences, 32 Wash. App. 579, 588,648 P.2d 493
(1982).
      28  Kinney v. Cook, 150 Wash. App. 187, 195, 208 P.3d 1 (2009).
       29 The parties' reciprocal motions to strike are denied. Golubeva's motion
for sanctions is also denied.




                                          12